OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on December 12, 1961 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. He states in his affidavit that he left New York in September 1961, that he does not intend to return and that he no longer wishes to maintain his attorney registration in New York. There are no complaints pending against him.
We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted and name removed from roll of attorneys.